                                          Case 5:17-cv-02727-BLF Document 158 Filed 05/30/19 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     PHYLLIS SANDIGO,                                 Case No. 17-cv-02727-BLF
                                   8                   Plaintiff,
                                                                                          ORDER OF REFERRAL TO
                                   9             v.                                       MAGISTRATE JUDGE FOR
                                                                                          SETTLEMENT CONFERENCE
                                  10     OCWEN LOAN SERVICING, LLC, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The above-titled case is hereby REFERRED to Magistrate Judge Cousins for a further

                                  14   settlement conference to take place on or before June 14, 2019. The parties are to contact Judge

                                  15   Cousins’s chambers for scheduling.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: May 30, 2019

                                  20                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
